DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“life factor metric generator configured to generate” in Claim 3; “a program selector configured to select” in Claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner notes the specification fails to equate the generator and selector to any particular structure. (see 112 section below for more details). For the purposes of examination, the Examiner is interpreting these structures as any structures that can perform the claimed function.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1, 11 and 20 recite a computer implemented method of obtaining environmental factors or biopsychosocial factors and selecting a neurostimulation program based on the received factors. However, the specification does not provide any details regarding any particular condition to be treated; and does not provide any process/algorithmic steps used to indicate how the sensed factors contribute to the selection of a particular program. What decision tree/steps does the system follow to select one program over another? Par. [0086] of the specification states the intent to provide an automated neurostimulation program recommendation using the received factors but fails to set forth the steps that actually go into the decision making process.
As noted in MPEP §2161.01:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed….
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).”
Since Applicant only sets forth the functional result and does not describe the steps taken to obtain that result, the computer implemented claims of the present claim set lack written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “life factor metric generator configured to generate” and “a program selector configured to select” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner was unable to find n the specification any particular structure associated with the generator and selector as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, regarding Claim 2, Applicant claims an implantable system having one or more sensors to sense signals indicative of the environmental and biopsychosocial factors. Applicant’s specification states on page 29 of the specification that the environmental factors include atmospheric pressure, ambient temperature, 
Claims 3, 4, 13 and 14 contain the same issues in that they recite the functional intent of selecting a program based on a relationship with the life factors but fails to disclose the actual steps or bases used to make the determination.
Claim 12 includes the limitation “implementing the programming device in a smart phone.” This is an indefinite “use” claim because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). (see MPEP §2173.05(q)). Applicant has not clearly set forth what particular steps or processes of the programmer are implemented as a smart phone as claimed.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, the limitation of receiving environmental and biopsychosocial factors; selecting a neurostimualation program based on the factors; presenting a recommendation; and receiving user feedback based on the recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a programming device” having a “user interface” and “a program selection circuit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “a programming device” having a “user interface” and “a program selection circuit” language, “receiving”, “selecting”, “presenting” and again “receiving”  in the context of this claim encompasses the reviewing of data printouts on paper or a screen; mentally selecting from a list of programs (or marking a selection on a printout or paper); verbally recommending to a user the selected program; and hearing feedback from the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a programming device” having a “user interface” and “a program selection circuit”. The components are recited at a high-level of generality (i.e., as a generic processor/circuit performing a generic computer function 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a programming device” having a “user interface” and “a program selection circuit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 11 and 20 follow the same fact pattern above and the dependent claims 2-10 and 12-19 do not contain limitations that integrate the abstract idea into a practical application or the provide significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Giftakis et al. (2013/0218232).
Regarding Claims 1, 3-5, 8, 11, 13, 14 and 20, Giftakis discloses a programming device 922 in communication with an implantable medical device 916 that provides neurostimulation to a user (Fig. 9). Giftakis further discloses programmer 922 has a display for presenting data to a user and is wirelessly coupled to the IMD 916 so that it can receive sensed data from the IMD 916 (par. [0152]). Additionally, programmer 922 can select therapy programs based on the received sensed data and can transmit the selected program/program control to the IMD for implementation (par. [0151-0152]). For example, Giftakis discloses receiving sensed data from IMD, the sensed data including heart rate, blood pressure (par. [0090]), sleep state (par. [0123]), etc. wherein these parameters are defined by Applicant’s specification as equating to the claimed environmental and/or biopsychosocial factors (namely the biopsychosocial factors, see par. [0095] of Applicant’s specification). Giftakis discloses these parameters are used to create a patient response profile which is then used to select a stimulation program (par. [0151]), wherein the response profile and selected program are displayed to a user 
In regards to Claims 2 and 12, Giftakis discloses an IMD 916 having the sensors and also that the programming device 922 can be a smartphone (par. [0154]).

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Srivastava et al. (2018/0193652).
Regarding Claims 1, 2, 5, 7, 10, 11, 13, 15, 16 and 18-20,  Srivastava discloses a system for controlling delivery of neurostimulation to a patient comprising a programming device 400 having a user interface 410 and some form of circuit/logic (par. [0109]) for selecting a stimulation program, such as the type of pain therapy to deliver (par. [0106]), based on life factor information received from a sensor, wherein the life factor information can be environmental (i.e. weather; par. [0076]) and/or biopsychosocial (i.e. emotional state using facial features, voice, etc., Abstract; par. [0008, 0046, 0076]).
In regards to Claims 3, 4 and 14, Srivastava discloses associating a range of the life factor information with specific programs so that when a range threshold is met, that particular program is selected (par. [0102, 0106]).
Regarding Claim 6, Srivastava discloses detecting temperature (par. [0076]).
With regards to Claims 8 and 17, Srivastava discloses receiving patient input regarding medical information/history (par. [0089]).
With regards to Claim 9, Srivastava discloses receiving patient input regarding an emotional state, e.g. such as in response to the question “how are you feeling today?” (par. [0089]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN PORTER/Primary Examiner, Art Unit 3792